RFCE.VEDlN ,                                  ;             FILED !N
  Thi     -Lsrt of Appeals                                  The Court of Appeate
        Sixth District
                                                                Sixth District
        M 0 (02015
                                                                FEB 0 6 2015
 "exr.-*ana. Tsxas Y&, (Dk'lM- DOO&5-CV
Debra Autrey, Clerk                                          Texarkana, Texas
                                                           Debra K. Autrey, Clerk
Julio fejte.Z) Jt.7                    $       XAl THE C£>uRt Of APPEALS



VS.                                                       roe


T.T>C.J.T Qi.oJ.                       #   TH£          Sl*TW Ttt&TKfiCT


                         A?P£LLftfjrg> Morton Iro obj ect

to -rue H0U0RA6LE JusrjL£B of-me sixtw qiurt of AfPeaeSf




                                           I    .




t& fc^ooJlta^i S&lsuKy WoaixAj2isa_ u\ VW_ -Wl*>\ leuj


                                           I.




                                                ,X:
Rajrkx- U Claris KsLGzmi l"C&) ok lOvOo-nH. (Wjtaa_




                       f^\4£R,

    \A\-UGRE.fffR£; F&£ nurses


VW_ £uV£_ ousvtfu^   Vru^Vusti.




                                     Xdi*tt feral, .Ic*ff53734
                                     X«^L*&




               C£RtxfXCAT£ CTC- <£(LUdX£



cjour^ ra^Vum Vte£ boon t^ru^ ifeh CLUtrfc 'bzjpt* KvAuVr^y^



                            i»